Citation Nr: 1452825	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure or as due to service-connected diabetes mellitus.  

2.  Entitlement to restoration of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), to include the question of whether the discontinuation of SMC under 38 U.S.C.A. § 1114(s), effective April 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has previously characterized the issue on appeal as entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) from April 1, 2013.  Upon review of the January 2013 rating decision on appeal, the RO discontinued entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) from April 1, 2013, and the Veteran disagreed with this discontinuation in the February 2013 notice of disagreement.  Specifically, the Veteran contended that SMC under 38 U.S.C.A. § 1114(s) should be reinstated and back payment should be awarded.  As such, after reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure or as due to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  VA complied with the procedural requirements for discontinuing entitlement to SMC under 38 U.S.C.A. § 1114(s), effective April 1, 2013, to include providing proper notification of the proposal to discontinue SMC under 38 U.S.C.A. § 1114(s), and giving the Veteran the opportunity to submit evidence.

2.  From April 1, 2013, forward, the Veteran had a single service-connected disability rated as total (100 percent), but had no additional disability or disabilities independently ratable at 60 percent or more, and was not permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The January 2013 rating decision, which discontinued entitlement to SMC under 38 U.S.C.A. § 1114(s), effective April 1, 2013, was proper.  38 C.F.R. § 3.105(e) (2014).

2.  The criteria for entitlement to restoration of SMC under 38 U.S.C.A. § 1114(s) have not been met as a matter of law.  38 U.S.C.A. § 1114(s) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the VCAA need not be considered regarding the claim seeking entitlement to restoration of SMC under 38 U.S.C.A. § 1114(s) because the issue presented is solely governed by statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations; therefore, the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (interpreting that VCAA requirements are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In short, the claim being adjudicated herein is being decided based on law and not the undisputed facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, no further action is required pursuant to the VCAA.

With regard to whether the discontinuation of SMC under 38 U.S.C.A. § 1114(s) was proper, when the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); see, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  In this case, the procedures of 38 C.F.R. § 3.105(e) are applicable as the discontinuation of SMC under 38 U.S.C.A. § 1114(s) results in a reduction or discontinuance of compensation payments currently being made.  As discussed in detail below, the RO properly complied with the requirements under 38 C.F.R. § 3.105(e) for discontinuation of SMC under 38 U.S.C.A. § 1114(s).

Discontinuation/Restoration Analysis for SMC under 38 U.S.C.A. § 1114(s)

Historically, in a December 2010 rating decision, the Veteran was awarded a 100 percent disability rating for ischemic heart disease and a 100 percent disability rating for prostate cancer.  At that time, he was also awarded SMC under 38 U.S.C.A. § 1114(s) based on the 100 percent disability ratings for both ischemic heart disease and prostate cancer.

In a September 2012 proposal, the RO notified the Veteran that it proposed to reduce the rating of prostate cancer from 100 percent to 20 percent, and that it proposed to discontinue SMC under 38 U.S.C.A. § 1114(s).  The September 2012 proposal informed the Veteran of the proposed reduction and discontinuance, the evidence, and reasons and bases for the proposed reduction and discontinuance.  A letter accompanying the September 2012 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  

The reduction and discontinuation, following the 60-day period to allow evidence to be submitted, was adjudicated in a January 2013 rating decision.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the January 2013 reduction and discontinuation rating decision provided that, 60 days following the decision, which the RO determined to be April 1, 2013, the reduction and discontinuation would take effect.  As such, VA complied with the procedural requirements for discontinuing entitlement to SMC under 38 U.S.C.A. § 1114(s), effective April 1, 2013.

In this case, the Veteran has not disagreed with the reduction of the 100 percent rating for prostate cancer, and that issue became final, and is not on appeal.   Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (holding that even a liberal reading of an appellant's letter that discussed occupational impairment does not yield his disagreement with the denial regarding a specific disability); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement requesting an examination and evidence review did "not purport to disagree with an RO decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (holding that a writing that requested a "careful review" but did not refer to the claim or express dissatisfaction was not a NOD).  Instead, in the February 2013 notice of disagreement, the Veteran explicitly identified the discontinuance of SMC under 38 U.S.C.A. § 1114(s) in the January 2013 rating decision and contended that SMC be reinstated and back payment should be awarded.  As such, the remaining question on appeal is entitlement to restoration of SMC under 38 U.S.C.A. § 1114(s).

Special monthly compensation may be payable if the veteran has a single service-connected disability rated as total (100 percent) and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Following the reduction of the disability rating for prostate cancer from 100 percent to 20 percent, effective April 1, 2013, the Veteran's service-connected disabilities were: ischemic heart disease, evaluated at 100 percent; diabetes mellitus, evaluated at 20 percent; prostate cancer, evaluated at 20 percent; and residuals of a right fractured ankle, evaluated at zero percent (noncompensable).  When the rating for prostate cancer was reduced to 20 percent, effective April 1, 2013, the Veteran was no longer entitled to SMC under 38 U.S.C.A. § 1114(s) as a matter of law because he no longer had an additional disability evaluated as 60 percent disabling or higher, coupled with a single service-connected disability rated at 100 percent (in this case, the service-connected ischemic heart disease).  In addition, the evidence does not show, and the Veteran has not contended, that he is housebound by reason of any of the service-connected disabilities.  For these reasons, the evidence does not meet the statutory threshold requirements for entitlement to SMC under 38 U.S.C.A. § 1114(s), and restoration of SMC under 38 U.S.C.A. § 1114(s) must be denied.

The Board notes that the issue of service connection for peripheral neuropathy of the upper extremities is discussed in the Remand section below.  While the Board previously indicated, in the September 2013 and March 2014 Board decisions, that the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s) is inextricably intertwined with the issue of service connection for peripheral neuropathy of the upper extremities, as explained above, the issue on appeal is entitlement to restoration of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), to include the question of whether the discontinuation of SMC under 38 U.S.C.A. § 1114(s), effective April 1, 2013, was proper.  Importantly, the United States Court of Appeals for Veterans Claims has held that "the order in which disabilities are service connected is not relevant to VA's determination of a claimant's eligibility for special monthly compensation under section 1114(s)."  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  As such, if the Veteran is awarded service connection for additional disabilities, dependent upon the effective date assigned to any newly service-connected disabilities, entitlement to SMC under 38 U.S.C.A. § 1114(s), may be revisited.  


ORDER

Discontinuation of SMC under 38 U.S.C.A. § 1114(s), effective April 1, 2013, was proper, and restoration of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) is denied.


REMAND

Service Connection for Peripheral Neuropathy of the Upper Extremities

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for peripheral neuropathy of the upper extremities.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

This issue of service connection for peripheral neuropathy of the upper extremities has been previously remanded in September 2013 and March 2014 to obtain an adequate VA medical opinion regarding the claimed peripheral neuropathy of the upper extremities.  Most recently, in the March 2014 Board Remand, the VA examiner was requested to provide opinions addressing service connection both on a direct basis and as aggravated (worsened in severity beyond a normal progression) by the service-connected diabetes mellitus.  

Pursuant to the March 2014 Board Remand, a VA addendum medical opinion was obtained in July 2014; however, because the July 2014 VA examiner concluded that the Veteran does not currently have peripheral neuropathy, the VA examiner did not offer any opinions as to the likely etiology of peripheral neuropathy or symptoms claimed to be peripheral neuropathy.  As discussed in the September 2013 Board Remand, the August 2010 VA examiner diagnosed the Veteran with peripheral sensory neuropathy.  A veteran may be considered to have a current disability if there was a disability present at any point during the claim period, even if it is not later found to be present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, another addendum medical opinion is necessary to assist in determining the etiology of the peripheral neuropathy of the upper extremities, to include on a direct basis and on a secondary basis as due to service-connected diabetes mellitus.

Accordingly, the issue of service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, is REMANDED for the following action:

1. If possible, request that a VA physician (other than the physician who provided the July 2014 addendum medical opinion) review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinions:

a) Is it as likely as not (a 50 percent probability or greater) that peripheral neuropathy of the upper extremities began during service or is etiologically related to service, including in-service exposure to herbicides?

b) Is it at least as likely as not (a 50 percent probability or greater) that the peripheral neuropathy of the upper extremities was caused (proximately due to) the service-connected diabetes mellitus?

c) If the answer to the above question is negative, is it at least as likely as not (a 50 percent probability or greater) that the peripheral neuropathy of the upper extremities was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected diabetes mellitus?

In rendering the opinions requested above, the VA examiner should assume that the Veteran 1) is service-connected for diabetes mellitus; 2) was exposed to herbicides during service; and 3) has a current diagnosis of peripheral neuropathy of the upper extremities.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. Then, review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinions.  If the requested opinions do not include adequate responses to the specific opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall, 11 Vet. App. at 268.

3. After completion of the above and compliance with the requested actions has been ensured, the claim of service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure or as due to service-connected diabetes mellitus, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


